Dear Auditor McCaskill:
This office is in receipt of your letter of December 8, 2005, submitting a fiscal note and fiscal note summary prepared under §116.175, RSMo, relating to an initiative petition to amend Article IX, Sections 1 through 14 of the Constitution of Missouri. The fiscal note summary that you submitted is as follows:
  Funding for all public  non-public K-14 schools shall be the sole responsibility of the state legislature. The estimated state impact exceeds $3.5 billion annually. Because public K-14 schools shall no longer assess local taxes, the impact on local government is unknown, as they are subject to funding from the state legislature.
Pursuant to § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  Jeremiah W. (Jay) Nixon Attorney General